DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 5-10 and 12-14 in the reply filed on March 31, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear from the claim recitation and the specification provides no further clarification on what material meet the bounds of:  incense making extract, smoke agent, adhesive, wrapping agent, a material solution, a sterile environment, a prepared spice component, a cigarette perfuming, package agent.  For the purpose of examination, these elements will be given the broadest reasonable interpretation.
Regarding claim 5, “moisture test is qualified” is indefinite.  It is unclear from the claim language what amount of moisture would be considered as qualified.   For purposes of examination, any testing or valuation of moisture in the prior art is considered to meet the claim limitation.
The recitation of “its fragrance” in claim 5, step 3: it is unclear what the recitation of “its” is referring to: prepared spice, the cigarette perfuming, or the semi-finished product.  For purposes of examination, any fragrance that is sealed is considered to meet the claimed limitation.  
The recitation of “adding package agent to seal its fragrance according to different types of semi-finished product” in claim 5, step 3: it is unclear what the recitation of “according to different types of semi-finished product” requires.  For purposes of examination any packaging agent, whether a container, sealed bag, or additional component to preserve freshness is considered to meet the claimed limitation.
The recitation of “material solution” in claim 5 step 2 is unclear what material solution the claim is referring.  For purposes of examination any solution that is able to be contained in a vessel and be treated to mixing or sterilization during the process is considered to meet the claim limitation.
The term “fully absorbing” in claim 5 is a relative term which renders the claim indefinite. The term “fully absorbing ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, any time that the hemp products are in contact with an oil, fragrance, or flavor will be considered to be fully absorbing.
Claims 6-10 and 12-14 are rejected insomuch as they depend on claim 5.
Regarding claim 7, the processes listed “a pressure forming granulation process, a stirring and rolling granulation process, a hot melt and cooling granulation process, a spray drum granulation process and a spray fluidized bed granulation process; the lamination molding process comprises a roller pressing process, a papermaking process and an impregnation process; the paste molding process comprises an extrusion molding process and a rapid accumulation molding process” are optional embodiments that are not performed simultaneously.  Therefore the claim should be amended to change the “and” to an “or”.  For purposes of examination any of the processes listed will meet the claimed limitation.
Regarding claim 10, “the effective components of the hemp in the form of a cigarette spray perfuming are added for 1-2 times to the primary atomizing”.  It is unclear what is meant by 1-2 times.  It is unclear if it is a measurement of time, a quantity of component added and if so with respect to what, or something else.  For purposes of examination, any addition of the effective components of hemp to the final product are considered to meet the claim limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020163949 A1 (hereinafter ALSAYAR). 
Regarding claim 5, ALSAYAR discloses the production of cannabis products on a large, industrial level (abstract).  ALSAYAR discloses selecting flowers and leaves of a hemp as a carrier (Fig. 1, harvest 102, page 12), obtaining a formed hemp flower and leaf carrier after processing the flowers and the leaves of the hemp used as the carrier (Fig. 1, flower and trim 106, “divides the plants into flower and trim 106”, page 12), and then mixing the formed hemp flower and leaf carrier with incense making extract, smoke agent, adhesive (Fig. 9, step 586, “In some embodiments, step 586 could include adding other ingredients or materials to the dryer. For example, ingredients could be added to adjust the flavour, fragrance, look, and/or texture of the dried cannabis product.” Page 58).  ALSAYAR discloses the use of terpenes which reads on incense making extract (page 73).  ALSAYAR discloses the use of additives with a flashpoint to achieve vaporization temperature (page 80).  ALSAYAR discloses performing emulsifying on the substance (page 36).  ALSAYAR discloses addition of gelatin (page 36). These are considered an adhesives and/or adhesion processes.  ALSAYAR further discloses wrapping agent to obtain a primary atomizing unit having hemp components (Fig. 11, transfer pre-rolled cannabis cigarettes to new holding containers, page 62).
ALSAYAR further discloses that the primary atomizing unit having hemp components used for fully absorbing a material solution for 12 hours in a sterile environment.  ALSAYAR discloses sterilization can be performed during various points during the process and performed on the oil or the cannabis material and/or products (pages 75-76).  ALSAYAR discloses that the sterilization time needs to be optimized to kill bacteria. As seen in Figs. 16 and 19, pages 89-90, the process of sterilization occurs and can be done,  “during or following harvest, plant part separation, drying, milling, decarboxylation, pre-rolling, extraction and/or packaging. Sterilization could be performed before and/or after cannabis products are assigned lot numbers.”  ALSAYAR discloses that in some embodiments the sterilization can require 2.5 hours, but that more time to reach temperature would indicate that sterilization is successful and the time recorded.  As such time spent in a sterile environment can be increased or decreased in that changing the time enables killing of bacteria.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the range up to 12 hours or more as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).
Regarding fully absorbing a material solution, ALSAYAR discloses that at operation mixing 1108 (Fig. 16, pages 77-78) where oils are added to resin and mixed in holding containers.
ALSAYAR further discloses sending to a drying equipment for drying, wherein moisture test is qualified (Fig. 9).  ALSAYAR discloses that the process steps, including drying, can be performed from different holding containers and that some of the steps can be performed or all, but that order is flexible and does not have to be done serially (Fig. 2, page 16-17).  ALSAYAR discloses testing system 224.  Further ALSAYAR discloses sensors 428a that can be implemented including humidity and moisture sensors (page 24-25).  These process conditions can be included in a label for the product (pages 14-15).
ALASAYAR further discloses adding a prepared spice component in a form of a cigarette perfuming to the primary atomizing unit having hemp components after the step s2, and evenly stirring to obtain a semi-finished product of the atomizing unit having hemp components.  (Fig. 9, step 586, “In some embodiments, step 586 could include adding other ingredients or materials to the dryer. For example, ingredients could be added to adjust the flavour, fragrance, look, and/or texture of the dried cannabis product.” Page 58).  ALASAYAR further discloses adding package agent to seal its fragrance according to different types of semi-finished products, to obtain a finished product of the atomizing unit having hemp components (packaging at operation 118, page 13-14 includes lids, foil, shirk wrap, etc.).
Regarding step order, courts have held that rearranging of steps is prima facie obvious absent unexpected results.  See MPEP 2144.04 IV C. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Step 1 recites “or”, therefore it is only necessary to provide prior art that teaches one or the other method of the step.  Therefore, the process of firstly selecting a waste residue of a hemp as a carrier, wherein the waste residue of the hemp is obtained after completely extracting effective components from the hemp during natural extraction, obtaining a formed waste residue carrier after processing the waste residue used as the carrier by a granulation process, and then mixing the formed waste residue carrier with incense making extract, smoke agent, adhesive and wrapping agent to obtain a primary atomizing unit having hemp components has not been considered.
Regarding claim 6, modified ALSAYAR discloses the preparation method of claim 5.  ALSAYAR further discloses the flowers and leaves of the hemp are processed by a granulation process, and the effective components of the hemp are added in the form of the cigarette perfuming.  ALSAYAR discloses a milling system 212 (Fig. 2).  The milling system includes grinders and controllers to mill the plant material.  The hemp components of the flowers and trim are sent through the grinders.  Milling reads on the claimed “granulation process”.  In addition, ALSAYAR discloses that fresh processing 110 can occur to add additional flowers (pages 12-13).  This is considered to be cigarette perfuming.  25.	The recitation of “or”, in this claims means it is only necessary to provide prior art that teaches one of the listed processes.  Therefore, the process of granulation as disclosed by ALSAYAR meets the claim limitations and the process of:  a lamination molding process or a paste molding process are an optional embodiment, that cannot be practiced in unison with the granulation process, and not given patentable weight.
Regarding claim 7, modified ALSAYAR discloses the preparation method of claim 6.  ALSAYAR further discloses wherein the granulation process comprises a pressure forming granulation process, As noted in the rejection of claim 6 above, the only process given patentable weight is the granulation process.  Further only one type of granulation process consisting of pressure forming as disclosed by ALSAYAR meets the claim limitation of “pressure forming granulation process”.  Therefore the additional processing steps are considered to be optional embodiments a stirring and rolling granulation process, a hot melt and cooling granulation process, a spray drum granulation process and a spray fluidized bed granulation process; the lamination molding process comprises a roller pressing process, a papermaking process and an impregnation process; the paste molding process comprises an extrusion molding process and a rapid accumulation molding process which cannot be practiced in unison with each other so they are not given patentable weight.
Regarding claim 8, modified ALSAYAR discloses the preparation method of claim 6.  ALSAYAR further discloses wherein the drying equipment comprises a plurality of drying modes selected from any one of a cold air drying mode, a heating tube drying mode, a hot air drying mode, a low temperature freeze-drying mode and a microwave drying mode.  ALSAYAR discloses drying using a commercial dehydrator (Page 13).  This meets the claim limitation due to the “selected from any one”.  Only one method need be disclosed in the prior art.
Regarding claim 9, modified ALSAYAR discloses the preparation method of claim 5.  ALSAYAR further discloses a drying temperature of the drying equipment is 50° C.-150° C., a drying time is 12-120 minutes (page 58).  ALSAYAR discloses that the dryer settings maybe predefined or manually controlled by the operator to achieve one or more properties during the drying process and communicate this to a computer to determine that the process is done and the material can be removed from the dryer.  ALSAYAR may not explicitly disclose a qualified range of the moisture test is 8%˜15%.  However, given that the drying conditions taught by ALSAYAR are the same as those disclosed in the instant specification to result in a moisture  8%˜15%, the cannabis material taught by ALSAYAR is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claim 10, modified ALSAYAR discloses the preparation method of claim 5.  ALSAYAR further discloses wherein the effective components of the hemp in the form of a cigarette spray perfuming are added for 1-2 times to the primary atomizing unit having hemp components after the step s2, and then evenly stirred to obtain a semi-finished product of the atomizing unit having hemp components.  (Fig. 9).  ALSAYAR discloses that after drying the cannabis material is stored in holding containers and further processing can occur.  This could include additional fresh processing to add more effective components as oils or flavors (page 58).  
Regarding claim 12, modified ALSAYAR discloses the preparation method of claim 5.  ALSAYAR further discloses wherein the effective components of the hemp comprise a mixture consisted of CBD, CBC, CBN, CBG and their propyl homologues THCV, CBDV, CBCV and CBGV (page 9-11).
Regarding claim 13, modified ALSAYAR discloses the preparation method of claim 6.  ALSAYAR further discloses wherein the effective components of the hemp comprise a mixture consisted of CBD, CBC, CBN, CBG and their propyl homologues THCV, CBDV, CBCV and CBGV (page 9-11).
Regarding claim 14, modified ALSAYAR discloses the preparation method of claim 10.  ALSAYAR further discloses wherein the effective components of the hemp comprise a mixture consisted of CBD, CBC, CBN, CBG and their propyl homologues THCV, CBDV, CBCV and CBGV.  (page 9-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160366926 A1 to UREN which discloses a method of manufacturing a smokable cannabis product with cured leaves and adding flavorings (abstract).
US 3369552 A to CARROLL which discloses a process for producing a tobacco substitute and controlling the humidity (abstract).  CARROLL discloses adding flavors and additives after drying and toasting (Fig. 2).  CARROLL further discloses controlling moisture to between 8 and 15 percent (Col. 3, lines 56-64).
US 20180344790 A1 to VU which discloses an enhanced cannabis based product that is enriched with oil that is sprayed onto the dried smokable plant matter (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726